Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 19 are allowable, because prior art does not teach:
(Claim 1) the conductive layer being transmissive to the particular wavelength; and
the housing be substantially non-transmissive to the particular wavelength.
(Claim 15) applying an aperture material to the second side of the transparent substrate through the mask;
curing the aperture material with electromagnetic radiation and/or thermal energy such that a plurality of apertures is formed, each of the apertures being substantially non- transmissive to the particular wavelength of electromagnetic radiation;
introducing formable material into the housing tool such that the plurality of optoelectronic components are at least partially encapsulated;
curing the formable material with electromagnetic radiation and/or thermal energy such that a plurality of housings is formed, each of the housings being substantially non- transmissive to the particular wavelength of electromagnetic radiation;
(Claim 17) introducing a formable material into the sidewall tool and housing tool such that the plurality of discrete components is at least partially encapsulated in the formable material;

applying a baffle material to the second side of the transparent substrate through the mask;
curing the baffle material with electromagnetic radiation and/or thermal energy such that a plurality of baffles is formed, each of the baffles being substantially non- transmissive to the particular wavelength of electromagnetic radiation;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment. Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
December 10, 2021